(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Considerada la solicitud y vistos los casos de Franco v. Martínez, 30 D.P.R. 859, 863; Rivera v. Corte de Distrito, 39 D.P.R. 794, y el de Winship v. Asamblea Municipal de Guayama, (ante, pág. 138), no ha lugar a la solicitud.
El Juez Asociado Sr. Travieso no intervino.
En los siguientes casos, a propuesta de sus distintos Jueces, se declaró no haber lugar a la solicitud:
Núms. 1138, 1139, 1140, 1143, 1144, 1147, 1148, 1149, 1150, 1154, 1155, 1157.
*976Habeas Corpus: